Title: To Alexander Hamilton from Adam Hoops, 28 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 28 June 1799
          
          Inclosed is Lieutenant Leonards Statement on the subject of the enlistment of Elihu Eggleston.
          Some days since I received a letter from Capt Ingersol at West point requesting to be furnished with orders Instructions and money for Recruiting as men are to be had occasionally at that post. This day I have written to Capt Ingersol informing him that I have submitted the subject to your consideration—
          I am Sir with great Respect Yr Mo Ob  Sert
          
            A Hoops Mt
          
          
            P.S. I beg leave to submit to you the inclosed original proceedings of the court martial which tried Sergeant Massey
          
          General Hamilton
        